          Case 1:20-cv-04488-DCF Document 17
                                          16 Filed 10/30/20
                                                   10/29/20 Page 1 of 2




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, NY 10007

                                                      October 29, 2020
BY ECF
Hon. Debra Freeman
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Nusbaum v. Comm’r of Soc. Sec., No. 20 Civ. 4488 (DCF)

Dear Judge Freeman:

                This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
plaintiff appeals the Commissioner’s decision to deny her application for Social Security disability
benefits.

                I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time, nunc pro tunc, for the Commissioner to file the certified administrative record in this case,
from October 12, 2020, to December 11, 2020. I apologize for the lateness of this request, but the
extension would allow time for the agency to prepare the certified administrative record and
enable review of the action on the merits. The extension is necessary due to delays in preparing
the certified administrative record due to temporary workplace changes implemented by the Social
Security Administration in response to the COVID-19 pandemic. These changes have significantly
impacted the operations of the Social Security Administration’s Office of Appellate Operations
(“OAO”) and materially affected its ability to prepare certified administrative records, including
obtaining transcriptions of hearing recordings from private contractors.

               The plaintiff consents to this request for an extension, and this is the first request
for an extension of time in in this case.
                                                    The requested extension is granted.




                                                          Dated: 10/30/2020
                                                          (nunc pro tunc to 10/12/2020)
      Case 1:20-cv-04488-DCF Document 17
                                      16 Filed 10/30/20
                                               10/29/20 Page 2 of 2

                                                                            Page 2


          I thank the Court for its consideration of this request.

                                         Respectfully,
                                         AUDREY STRAUSS
                                         Acting United States Attorney
                                          /s/ Amanda F. Parsels
                                 BY:     AMANDA F. PARSELS
                                         Assistant United States Attorney
                                         Tel.: (212) 637-2780
                                         Cell: (646) 596-1952
                                         Email: amanda.parsels@usdoj.gov

cc:       Josephine Gottesman, Esq. (by ECF)
          Attorney for Plaintiff
